DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3 and 7-9 are objected to because of the following informalities: 
In claim 1, line 20, “compressed air” should be amended to read “a compressed air,” for clarity;
In claim 1, line 22, “the cosmetic composition” should be amended to read “the at least one cosmetic composition,” for clarity;
In claim 3, line 1, “the spray pattern characteristics” should be amended to read “the one or more spray pattern characteristics,” for clarity;
In claim 7, line 1, “button actuated” should be amended to read “a button actuated,” for clarity;
In claim 7, line 2, “components” should be amended to read “the components,” for clarity;
In claim 8, line 1, “button actuated” should be amended to read “a button actuated,” for clarity;
In claim 9, line 2, “compressed air” should be amended to read “the compressed air,” for clarity;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a receptacle portion [. . . .] configured to receive a spray bottle assembly including a spray nozzle-portion assembly and a bottle portion, wherein the bottle portion is configured to contain at least one cosmetic composition therein.” 
It is unclear whether the claim is intended to positively recite the limitation, or if the limitation is intended to put forth that the device is only capable of performing the claimed function.
For purposes of this examination, the limitation has been interpreted to positively recite the limitation, and is therefore afforded full patentable weight. This position is based upon the structure of the limitation, as well as dependent claims, which further limit the recitation. If this position is consistent with the Applicant’s intent, Examiner recommends amending the claim to read “a receptacle portion [. . . .] receiving a spray bottle assembly including a spray nozzle –portion assembly and a bottle portion, wherein the bottle portion contains at least one cosmetic composition therein.” 



Claim 1 further recites the limitation “characterized in that the device is configured to actuate components of the operational head for engaging a release mechanism of the spray bottle assembly, thereby communicating the at least one cosmetic composition through a combination of an insert and a nozzle-portion, mix the at least one cosmetic composition with compressed air of the compressed air source to form an atomized spray, and deliver the atomized spray containing the cosmetic composition through a spray aperture.” 
It is unclear whether the claim is intended to positively recite the limitation following “characterized in that the device is configured to,” or if the limitation puts forth that the device is only capable of performing the claimed function.
For purposes of this examination, the limitation has been interpreted to positively recite the claimed function, and is therefore afforded full patentable weight. If this position is consistent with the Applicant’s intent, Examiner recommends amending the claim to read “wherein the device actuates components of the operational head for engaging a release mechanism of the spray bottle assembly, thereby communicating the at least one cosmetic composition through a combination of an insert and a nozzle-portion, mixes the at least one cosmetic composition with compressed air of the compressed air source to form an atomized spray, and delivers the atomized spray containing the cosmetic composition through a spray aperture.” 
Claim 5 recites the limitation "the [. . . .] spray pattern characteristics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, line 2 it is unclear whether the limitation “components” references components of the spray bottle assembly or components of the operational head. For purposes of this examination, the limitation has been interpreted to reference the components of the spray bottle assembly.
Claim 15 recites the limitation “an atomized spray” in line 2. The limitation appears to be an improper double inclusion of the limitation “an atomized spray” in claim 1, line 21. Examiner recommends amending the limitation to read “the atomized spray.”
The remaining claims are rejected, in light of their dependency from claim 1.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent Publication No. 2006/0032946 to Cooper, U.S. Patent Publication No. 20040078278 to Dauga, U.S. 7,191,959 to Kutay, and international publication WO 2014/001994 to Raffaghello each disclose spray apparatuses, similar to the current device.
The current device defines over known prior art, putting forth a spray head that receives an aerosol container, and integrates articulation structure that provides for more accurate dispensing of spray. The spray device also includes an integrated compression system that routes air to the spray head and provides for dispensing of an atomized spray.
While the known prior art puts forth dispensing of an atomized spray, and articulation of a spray head. None of which provides the arrangement of structure put forth by the instant claims. Therefore, the claims define over known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752